Citation Nr: 1519268	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-19 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hammertoes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

In addition to the paper claims file, there is a Virtual VA and VBMS (the Veterans Benefits Management System) paperless claims file associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hammertoes that are related to service.  Service treatment records are silent as to complaints of or treatment for a foot disability, to include hammertoes, with the exception of an August 1967 Report of Medical Examination for discharge showing a diagnosis of bilateral asymptomatic pes planus.  Post-service treatment records reflect that the Veteran has been diagnosed with bilateral hammertoes during VA and private treatment.  However, he has not been afforded a VA examination.  The Board finds that a VA examination would be helpful in determining whether the Veteran's current bilateral hammertoes is related to his period of service, to include the diagnosis of bilateral pes planus upon discharge.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and likely etiology of his bilateral hammertoes.  The claims folder must be provided to and reviewed by the examiner.  The examiner should diagnose all current foot and toe disabilities, and offer an opinion as to whether it at least as likely as not that the diagnosed bilateral hammertoes is related to or had its onset in service, to include the Veteran's diagnosis of bilateral asymptomatic pes planus upon discharge.

A complete rationale with reference to supporting documents should be provided for the opinion expressed.

2. After completion of the above, the AOJ should readjudicate the issue on appeal.  If any benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




